Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 19, 2018

                                           No. 04-18-00333-CV

                                         IN RE Roy WATTERS

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On May 22, 2018, relator filed a petition for writ of mandamus, and the real parties in
interest filed a response. After considering the petition and response, this court concludes relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.


           It is so ORDERED on July 19, 2018.

                                                            _________________________________
                                                            Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 16616B, styled Mike Lopez and Tiffany Liesmann v. Roy Watters, pending
in the 198th Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.